Exhibit 10.4



 



[FORM OF]

 

Varonis Systems, INC.
2013 Omnibus Equity INCENTIVE PLAN

 

PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD GRANT NOTICE

 

Varonis Systems, Inc. (the “Company”), pursuant to its 2013 Omnibus Equity
Incentive Plan (the “Plan”), hereby grants to the individual listed below (the
“Participant”) an award of performance-based restricted stock units (“PSUs”).
Each earned and vested PSU represents the right to receive, in accordance with
the PSU Award Agreement attached hereto as Exhibit A (the “Agreement”), one
share of the Common Stock of the Company (each, a “Share”). This Notice of PSUs
is subject to all of the terms and conditions set forth herein and in the
Agreement and the Plan, which are incorporated herein by reference

 

Capitalized terms not specifically defined herein shall have the meanings
specified in the Plan.

 

Participant:      [●]

 

Grant Date:      [●], 20[●]

 

Performance Period(s): [The period beginning on [●], 20[●] and ending on [●],
20[●]]1

 

Target Number of PSUs Subject to Grant:     [●]

 



 

Vesting Schedule: The number of PSUs earned with respect to the Performance
Period(s) shall be determined in accordance with the performance matrix attached
as Exhibit B to this Notice (the “Performance Matrix”), as determined by the
Administrator in its sole discretion and subject to the Participant’s continued
employment or service with the Company or an Affiliate thereof through the
expiration of the applicable Performance Period (each PSU earned in accordance
with the Performance Matrix, an “Earned PSU”). The Earned PSUs shall vest after
the expiration of [all of] the Performance Period(s) on [●], 20[●], subject to
the Participant’s continued employment or service with the Company or an
Affiliate thereof through such date. PSUs deemed by the Administrator not to
have been earned in accordance with the Performance Matrix shall immediately
terminate.

 

Termination: Except to the extent paid in accordance with the above vesting
schedule, the PSUs shall terminate, become forfeited or expire without
settlement in accordance with the terms of the Agreement.

 

_____________________

1 Applicable performance period(s) to be determined.





 

 

By his or her signature, the Participant agrees to be bound by the terms and
conditions of the Plan, the Agreement and this Notice. The Participant has
reviewed the Agreement, the Plan and this Notice in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Notice and
fully understands all provisions of this Notice, the Agreement and the Plan. The
Participant hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Administrator upon any questions arising
under the Plan or relating to the award of PSUs. In addition, by signing below,
the Participant also agrees that the Company, in its sole discretion, may
satisfy any withholding obligations in accordance with Section 2.6(b) of the
Agreement by (i) withholding shares of Common Stock otherwise issuable to the
Participant upon vesting of the Earned PSUs, (ii) instructing a broker on the
Participant’s behalf to sell shares of Common Stock otherwise issuable to the
Participant upon vesting of the Earned PSUs and submit the proceeds of such sale
to the Company, or (iii) using any other method permitted by Section 2.6(b) of
the Agreement or the Plan.

 



VARONIS SYSTEMS, INC.   PARTICIPANT       By:   By:             Print Name:  
Print Name:             Title:          

 

 

 

 

 



 

 

Exhibit A

 

PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT

 

Pursuant to the Performance-Based Restricted Stock Unit Award Grant Notice (the
"Notice") to which this Performance-Based Restricted Stock Unit Award Agreement
(this "Agreement") is attached, Varonis Systems, Inc. (the "Company") has
granted to the Participant an Award of performance-based restricted stock units
("PSUs") under the Company's 2013 Omnibus Equity Incentive Plan (the "Plan").
Each earned and vested PSU represents the right to receive one share of the
Common Stock of the Company (each a "Share"). Capitalized terms not specifically
defined herein shall have the meanings specified in the Plan and Notice.

 

ARTICLE I


 

GENERAL

 

1.1           Incorporation of Terms of Plan. The PSUs are subject to the terms
and conditions of the Plan, which are incorporated herein by reference. In the
event of any inconsistency between the Plan and this Agreement, the terms of the
Plan shall control.

 

ARTICLE II

 

GRANT OF PSUS

 

2.1           Grant of PSUs. In consideration of the Participant's employment or
service to the Company or any Affiliate and other good and valuable
consideration, effective as of the Grant Date set forth in the Notice, the
Company hereby grants to the Participant an Award of PSUs under the Plan, upon
the terms and conditions set forth in the Notice, the Plan and this Agreement.

 

2.2           Unsecured Obligation. Unless and until the PSUs have been earned
and vested in the manner set forth in Article 2 hereof, the Participant will
have no right to receive Shares with respect to any such PSUs. Prior to actual
payment of any earned and vested PSUs, such PSUs will represent an unsecured
obligation of the Company, payable (if at all) only from the general assets of
the Company.

 

2.3           Vesting Schedule. Subject to Sections 2.5 and 3.1 hereof, the PSUs
shall be earned and shall thereafter vest and become nonforfeitable with respect
to the applicable portion thereof according to the vesting schedule set forth in
the Notice (rounding down to the nearest whole Share).

 

2.4           Consideration to the Company. In consideration of the grant of the
Award of PSUs pursuant hereto, the Participant agrees to render faithful and
efficient employment or other service to the Company or any Affiliate. Nothing
in the Plan or this Agreement shall confer upon the Participant any right to
continue in the employment or service of the Company or any Affiliate or shall
interfere with or restrict in any way the rights of the Company and its
Affiliates, which rights are hereby expressly reserved, to discharge or
terminate the employment or service of the Participant at any time for any
reason whatsoever, with or without Cause.

 



A-1

 

 

2.5           Forfeiture, Termination and Cancellation Upon Termination of
Employment or Service.

 

(a)            Upon the Participant's termination of employment or service with
the Company and all Affiliates thereof, the PSUs shall be treated as follows,
except as specifically provided in an employment agreement between the Company
and the Participant:

 

(i)             In the event that the employment or service of the Participant
with the Company and all Affiliates thereof (including by reason of the
Affiliate employing or engaging Participant ceasing to be an Affiliate of the
Company) shall terminate for any reason other than for Cause, unvested PSUs
granted to the Participant shall terminate at the close of business on the date
of such termination.

 

(ii)           In the event of the termination of the Participant's employment
or service for Cause, all outstanding PSUs (whether vested or not and whether an
Earned PSU or not) granted to the Participant shall terminate at the
commencement of business on the date of such termination.

 

(b)           In the sole discretion of the Administrator, PSUs shall be
affected, both with regard to the vesting schedule and termination, by leaves of
absence, including unpaid and un-protected leaves of absence, changes from
full-time to part-time employment, partial disability or other changes in the
employment status of the Participant.

 

2.6           Issuance of Shares upon Vesting.

 

(a)       Earned PSUs to the extent determined by the Compensation Committee
after the applicable year-end audit shall represent the right to receive, on the
first business day following the applicable vesting date, the number of Shares
determined in accordance with the Vesting Schedule set forth in the Notice and
provided that the Participant remains employed by the Company or an Affiliate
through the applicable vesting date, subject to the provisions of Section 2.5 or
Section 3.1. Notwithstanding the above, Shares earned with respect to vested
Earned PSUs shall be treated as delivered on the first business day following
the applicable vesting date (the "Delivery Date") provided that they are
delivered on a date following the Delivery Date that is in the same calendar
year as the Delivery Date. On the Delivery Date, the Company shall deliver to
the Participant (or any transferee permitted under Section 4.3 hereof) a number
of Shares (either by delivering one or more certificates for such Shares or by
entering such Shares in book entry form, as determined by the Company in its
sole discretion) equal to the number of Earned PSUs that vest on the applicable
vesting date, unless such Earned PSUs terminate prior to the applicable vesting
date pursuant to Section 2.5 hereof. Notwithstanding the foregoing, in the event
Shares cannot be issued pursuant to Section 19 of the Plan, the Shares shall be
issued pursuant to the preceding sentence as soon as administratively
practicable after the Administrator determines that Shares can again be issued
in accordance with such Section.

 

(b)       As set forth in Section 16 of the Plan, the Company shall have the
authority and the right to deduct or withhold, or to require the Participant to
remit to the Company, an amount sufficient to satisfy all applicable federal,
state and local taxes required by law to be withheld with respect to any taxable
event arising in connection with the PSUs. The Company shall not be obligated to
deliver any new certificate representing Shares to the Participant or the
Participant's legal representative or enter such Shares in book entry form
unless and until the Participant or the Participant's legal representative shall
have paid or otherwise satisfied in full the amount of all federal, state and
local taxes applicable to the taxable income of the Participant resulting from
the grant or vesting of the PSUs or the issuance of Shares.

 



A-2

 

 

2.7           Conditions to Delivery of Shares. The Shares deliverable hereunder
may be either previously authorized but unissued Shares, treasury Shares or
issued Shares which have then been reacquired by the Company. Such Shares shall
be fully paid and nonassessable. The Company shall not be required to issue or
deliver any certificates or make any book entries evidencing Shares deliverable
hereunder prior to fulfillment of the conditions set forth in Section 19 of the
Plan.

 

ARTICLE III

 

CHANGE IN CONTROL

 

3.1           Change in Control. In the event of a Change in Control, the PSUs
shall be treated in accordance with Section 13 of the Plan.

 

ARTICLE IV

 

OTHER PROVISIONS

 

4.1           Administration. The Administrator shall have the power and
authority to interpret and construe the terms and provisions of this Agreement
and to adopt such rules for the administration, interpretation and application
of this Agreement as are consistent therewith and to interpret, amend or revoke
any such rules. All decisions made by the Administrator shall be final,
conclusive and binding on all persons, including the Participant, the Company
and any other interested persons and entities.

 

4.2           Transferability of Grant. Except as otherwise set forth in the
Plan:

 

(a)       The PSUs may not be sold, pledged, assigned or transferred in any
manner other than by will or the laws of descent and distribution;

 

(b)       Neither the PSUs nor any interest or right therein shall be liable for
the debts, contracts or engagements of the Participant or his or her successors
in interest or shall be subject to disposition by transfer, alienation,
anticipation, pledge, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect, except to the extent that such disposition is permitted
by Section 4.2(a).

 

4.3           Responsibility for Taxes. Regardless of any action the Company or,
if different, the Affiliate to which the Participant provides services takes
with respect to any or all income tax, social insurance, payroll tax, fringe
benefits tax, payment on account or other tax related items related to the
Participant’s participation in the Plan and legally applicable to the
Participant (“Tax-Related Items”), the Participant acknowledges that the
ultimate liability for all Tax-Related Items is and remains the Participant’s
responsibility and may exceed the amount actually withheld by the Company or the
Affiliate. The Participant further acknowledges that the Company and/or the
Affiliate (i) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the PSUs, including, but
not limited to, the grant, vesting or settlement of the PSUs, the subsequent
sale of Shares acquired pursuant to such settlement and the receipt of any
dividends and/or dividend equivalent; and (ii) do not commit to and are under no
obligation to structure the terms of the grant or any aspect of the PSUs to
reduce or eliminate the Participant’s liability for Tax-Related Items or achieve
any particular tax result. Further, if the Participant has become subject to tax
in more than one jurisdiction, the Participant acknowledges that the Company
and/or the Affiliate may be required to withhold or account for Tax-Related
Items in more than one jurisdiction.

 



A-3

 

 

4.4           Withholding of Taxes. Prior to any relevant taxable or tax
withholding event, as applicable, the Participant agrees to make adequate
arrangements satisfactory to the Company and/or the Affiliate to satisfy all
Tax-Related Items. In this regard, the Participant authorizes the Company and/or
the Affiliate, or their respective agents, at their discretion, to satisfy any
applicable withholding obligations with regard to all Tax-Related Items by one
or a combination of the following:

 

(a)            withholding from the Participant’s wages or other cash
compensation paid to the Participant by the Company and/or the Affiliate;

 

(b)           withholding from proceeds of the sale of Shares acquired upon
settlement of the PSUs either through a voluntary sale or through a mandatory
sale arranged by the Company (on the Participant’s behalf pursuant to this
authorization); and

 

(c)            withholding in Shares to be issued upon settlement of the PSUs,
unless the use of such withholding method is problematic under Applicable Laws,
in which case the obligation for Tax-Related Items may be satisfied by one or a
combination of methods (a) and (b) above.

 

Depending on the withholding method, the Company and/or the Affiliate may
withhold or account for Tax-Related Items by considering applicable minimum
statutory withholding rates or other applicable withholding rates, including
maximum applicable rates, in which case the Participant may receive a refund of
any over-withheld amount in cash and will have no entitlement to the Share
equivalent. If the obligation for Tax-Related Items is satisfied by withholding
in Shares, for tax purposes, the Participant is deemed to have been issued the
full number of Shares subject to the vested PSUs, notwithstanding that a number
of the Shares are held back solely for the purpose of paying the Tax-Related
Items.

 

Finally, the Participant agrees to pay to the Company or the Affiliate any
amount of Tax-Related Items that the Company or the Affiliate may be required to
withhold or account for as a result of the Participant’s participation in the
Plan that cannot be satisfied by the means previously described. The Company may
refuse to issue or deliver the Shares or the proceeds of the sale of Shares, if
the Participant fails to comply with his or her obligations in connection with
the Tax-Related Items.

 



A-4

 

 

4.5           No Advice Regarding Grant. The Participant represents that the
Participant has consulted with any tax consultants the Participant deems
advisable in connection with the grant of PSUs and the issuance of Shares with
respect thereto and that the Participant is not relying on the Company for any
tax advice. The Company makes no warranties or representations whatsoever to the
Participant regarding the tax consequences of the grant of PSUs or the receipt
of Shares with respect thereto. The Participant shall be solely responsible for
any taxes in respect of the PSUs.

 

4.6           Equitable Adjustments. The Participant acknowledges that the PSUs
are subject to modification and termination in certain events as provided in
this Agreement and Section 5 of the Plan.

 

4.7           Notices. Any notice to be given under the terms of this Agreement
to the Company shall be addressed to the Company in care of the Legal Department
at the Company's principal office, and any notice to be given to the Participant
shall be addressed to the Participant at the Participant's last address
reflected on the Company's records. Any notice which is required to be given to
the Participant shall, if the Participant is then deceased, be given to the
person entitled to the PSUs pursuant to Section 4.2(a) hereof by written notice
under this Section 4.7.

 

4.8           Participant's Representations. If the Shares issuable hereunder
have not been registered under the Securities Act or any applicable state laws
on an effective registration statement at the time of such issuance, the
Participant shall, if required by the Company, concurrently with such issuance,
make such written representations as are deemed necessary or appropriate by the
Company and/or its counsel.

 

4.9           Titles. Titles are provided herein for convenience only and are
not to serve as a basis for interpretation or construction of this Agreement.

 

4.10        Governing Law and Venue. The laws of the State of Delaware shall
govern the interpretation, validity, administration, enforcement and performance
of the terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws. For purposes of litigating any dispute that
arises under this grant or this Agreement, the parties hereby submit to and
consent to the exclusive jurisdiction of the State of New York, agree that such
litigation shall be conducted in the courts of New York County, New York, or the
federal courts for the U.S. for the Southern District of New York, where this
grant is made and/or to be performed.

 

4.11        Conformity to Securities Laws. The Participant acknowledges that the
Plan and this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act and any and all
regulations and rules promulgated by the Securities and Exchange Commission
thereunder, and state securities laws and regulations. Notwithstanding anything
herein to the contrary, the Plan shall be administered, and the PSUs are granted
and settled, only in such a manner as to conform to such laws, rules and
regulations. To the extent permitted by applicable law, the Plan and this
Agreement shall be deemed amended to the extent necessary to conform to such
laws, rules and regulations.

 



A-5

 

 

4.12        Amendments and Termination. To the extent permitted by the Plan,
this Agreement may be wholly or partially amended, altered or terminated at any
time or from time to time by the Administrator or the Board.

 

4.13        Successors and Assigns. The Company may assign any of its rights
under this Agreement to single or multiple assignees, and this Agreement shall
inure to the benefit of the successors and assigns of the Company. Subject to
the restrictions on transfer herein set forth in Section 4.2 hereof, this
Agreement shall be binding upon the Participant and his or her heirs, executors,
administrators, successors and assigns.

 

4.14        Limitations Applicable to Section 16 Persons. Notwithstanding any
other provision of the Plan or this Agreement, if the Participant is subject to
Section 16 of the Exchange Act, then the Plan, the PSUs and this Agreement shall
be subject to any additional limitations set forth in any applicable exemptive
rule under Section 16 of the Exchange Act (including any amendment to Rule 16b-3
of the Exchange Act) that are requirements for the application of such exemptive
rule. To the extent permitted by applicable law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.

 

4.15        Entire Agreement. The Plan, the Notice and this Agreement (including
all Exhibits thereto, if any) constitute the entire agreement of the parties and
supersede in their entirety all prior undertakings and agreements of the Company
and the Participant with respect to the subject matter hereof.

 

4.16        Section 409A. This PSU Award is intended to comply with Code Section
409A to the extent subject thereto and shall be interpreted in accordance with
Code Section 409A and Department of Treasury regulations and other interpretive
guidance issued thereunder, including without limitation any such regulations or
other guidance that may be issued after the Grant Date. Notwithstanding any
provision in the Plan or Agreement to the contrary, no payment or distribution
under this Agreement that constitutes an item of deferred compensation under
Code Section 409A and becomes payable by reason of the Participant's termination
of employment or service with the Company will be made to the Participant
until the Participant's termination of employment or service constitutes a
"separation from service" (as defined in Code Section 409A). For purposes of
this Agreement, each amount to be paid or benefit to be provided shall be
construed as a separate identified payment for purposes of Code Section 409A. If
the Participant is a "specified employee" (as defined in Code Section 409A),
then to the extent necessary to avoid the imposition of taxes under Code Section
409A, the Participant shall not be entitled to any payments upon a termination
of his or her employment or service until the earlier of: (i) the expiration of
the six (6)-month period measured from the date of such Participant's
"separation from service" or (ii) the date of the Participant's death. Upon the
expiration of the applicable waiting period set forth in the preceding sentence,
all payments and benefits deferred pursuant to this Section 4.14 (whether they
would have otherwise been payable in a single lump sum or in installments in the
absence of such deferral) shall be paid to the Participant in a lump sum as soon
as practicable, but in no event later than sixty (60) calendar days, following
such expired period, and any remaining payments due under this Agreement will be
paid in accordance with the normal payment dates specified for them herein. The
Administrator may, in its discretion, adopt such amendments to the Plan, this
Agreement or the Notice or adopt other policies and procedures (including
amendments, policies and procedures with retroactive effect), or take any other
actions, as the Administrator determines are necessary or appropriate to comply
with the requirements of Code Section 409A.

 



A-6

 

 

4.17        Electronic Signature; Electronic Delivery and Acceptance. The
Participant's electronic signature of this Agreement shall have the same
validity and effect as a signature affixed by hand. The Company may, in its sole
discretion, decide to deliver any documents related to the Participant's current
or future participation in the Plan by electronic means. The Participant hereby
consents to receive such documents by electronic delivery and agrees to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company.

 

4.18        Addendum. Notwithstanding any provisions in this Agreement, the PSUs
shall be subject to any special provisions set forth in the Country Addendum
attached hereto for the Participant's country of residence, if any. If the
Participant relocates to one of the countries included in the Country Addendum
or the United States during the term of the PSUs, the special provisions for
such country shall apply to Participant to the extent the Company determines
that the application of such provisions is necessary or advisable for legal or
administrative reasons. The Country Addendum constitutes part of this Agreement.

 

4.19        Waiver. The Participant acknowledges that a waiver by the Company of
a breach of any provision of this Agreement shall not operate or be construed as
a waiver of any other provision of this Agreement, or of any subsequent breach
by the Participant.

 

4.20        Severability. The provisions of this Agreement are severable and if
any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.

 

4.21        Data Privacy Notice and Consents.

 

(a)           Data Collection and Usage. The Company collects, processes and
uses personal data of the Participant, including, but not limited to, his or her
name, home address and telephone number, email address, date of birth, social
insurance, passport or other identification number (e.g., resident registration
number), salary, nationality, job title, any Shares or directorships held in the
Company, details of all PSUs or any other entitlement to Shares awarded,
canceled, exercised, vested, unvested or outstanding in the Participant’s favor.
If the Company offers the Participant a grant of PSUs under the Plan, then the
Company will collect the Participant’s personal data for purposes of allocating
stock and implementing, administering and managing the Plan. The Company’s legal
basis for the processing of the Participant’s personal data would be his or her
consent.

 

(b)           Stock Plan Administration Service Providers. The Company transfers
participant data to Morgan Stanley, an independent service provider based in the
United States, which assists the Company with the implementation, administration
and management of the Plan. In the future, the Company may select a different
service provider and may share the Participant’s data with another company that
serves in a similar manner. The Company’s service provider(s) will open an
account for the Participant to receive and trade Shares. The Participant will be
asked to agree on separate terms and data processing practices with such service
provider(s), which is a condition to the Participant’s ability to participate in
the Plan.

 



A-7

 

 

(c)            Data Retention. The Company will use the Participant’s personal
data only as long as is necessary to implement, administer and manage the
Participant’s participation in the Plan or as required to comply with legal or
regulatory obligations, including under tax and securities laws. When the
Company no longer needs the Participant’s personal data, which will generally be
seven years after the Participant is granted PSUs under the Plan, the Company
will remove it from its systems. If the Company keeps data longer, it would be
to satisfy legal or regulatory obligations and the Company’s legal basis would
be relevant laws or regulations.

 

(d)           Voluntariness and Consequences of Consent Denial or Withdrawal.
The Participant’s participation in the Plan and the Participant’s grant of
consent is purely voluntary. The Participant may deny or withdraw his or her
consent at any time. If the Participant does not consent, or if the Participant
withdraws his or her consent, the Participant cannot participate in the Plan.
This would not affect the Participant’s salary as an employee or his or her
career; the Participant would merely forfeit the opportunities associated with
the Plan.

 

(e)            Data Subject Rights. The Participant has a number of rights under
data privacy laws in his or her country. Depending on where the Participant is
based, the Participant’s rights may include the right to (a) request access or
copies of personal data the Company processes, (b) rectification of incorrect
data, (c) deletion of data, (d) restrictions on processing, (e) portability of
data, (f) lodge complaints with competent authorities in the Participant’s
country, and/or (g) request a list with the names and addresses of any potential
recipients of the Participant’s personal data. To receive clarification
regarding the Participant’s rights or to exercise the Participant’s rights,
please contact a local human resources representative.

 

If the Participant agrees with the data processing practices as described in
this notice, he or she should declare his or her consent by clicking “Accept” on
the Morgan Stanley award acceptance page.

 

4.22        Imposition of Other Requirements. The Company reserves the right to
impose other requirements on the Participant’s participation in the Plan, on the
PSUs and on any Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable for legal or administrative reasons, and
to require the Participant to sign any additional agreements or undertakings
that may be necessary to accomplish the foregoing.

 



A-8

 

 

Exhibit B

 

PERFORMANCE MATRIX

 

 

 

 

 

 

 

 

 

 

 



 

 

B-1



 

